Name: COMMISSION REGULATION (EC) No 3074/93 of 8 November 1993 amending Regulation (EEC) No 845/93 laying down the regional base areas applicable under the support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 11 . 93 No L 276/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 3074/93 of 8 November 1993 amending Regulation (EEC) No 845/93 laying down the regional base areas applicable under the support system for producers of certain arable crops HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 845/93 , in the section headed 'United Kingdom', in the second column headed 'All crops', the figure for 'Scotland LFA' shall be amended to read ' 121,0' and the figure for 'Scotland other' shall be amended to read '430,1 '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EEC) No 1 552/93 (2), and in particular Article 1 thereof, Whereas Commission Regulation (EEC) No 845/93 (3) lays down the base areas applicable under the support system for producers of certain arable crops ; whereas in the United Kingdom separate base areas were laid down for the LFA in Scotland and for other land in Scotland ; whereas as a result of errors in the statistical data, the subdivision of the Scottish area into the 'LFA' and the 'non-LFA' regions was incorrect ; whereas it is necessary to amend the base areas laid down for Scotland in accor ­ dance with the correct statistical data, with effect from the 1993/94 marketing year ; Whereas the relevant management committees have not delivered opinions within the time limit set by their chairmen, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be applicable with effect from the 1993/94 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 November 1993 . For the Commission Rene STEICHEN Member of the Commission ( ¢) OJ No L 181 , 1 . 7 . 1992, p . 12. (2) OJ No L 154, 25 . 6 . 1993 . p . 19 . 0 OJ No L 88 , 8 . 4 . 1993, p . 27 .